Citation Nr: 1746732	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-37 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for right upper extremity peripheral neuropathy.  

3.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

5.  Entitlement to service connection for left lower extremity peripheral neuropathy.  



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the Veteran submitted additional evidence regarding the use of toxic chemicals at Fort Knox in the 1960s in October 2017 after the RO issued its May 2017 statement of the case.  Although this information constitutes additional evidence requiring referral to the Agency of Original Jurisdiction for review, as the claims are fully allowed below, such referral is not necessary.  38 C.F.R. § 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has prostate cancer that is related to his military service.

2.  The Veteran has peripheral neuropathy in each extremity that is related to his military service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, prostate cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  Resolving all reasonable doubt in favor of the Veteran, right upper extremity peripheral neuropathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

3.  Resolving all reasonable doubt in favor of the Veteran, left upper extremity peripheral neuropathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

4.  Resolving all reasonable doubt in favor of the Veteran, right lower extremity peripheral neuropathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

5.  Resolving all reasonable doubt in favor of the Veteran, left lower extremity peripheral neuropathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 is not required at this time.  

The Veteran contends that his prostate cancer and peripheral neuropathy are related to his service.  In his October 2015 claim, August 2016 notice of disagreement, and at the October 2017 hearing, the Veteran described his exposure to several toxic chemicals at Fort Knox.  His service personnel records verify that he served at Fort Knox from April 1964 to July 1964.  

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection for certain diseases, such as prostate cancer and early onset peripheral neuropathy may be also be established on a presumptive basis.  38 C.F.R. § 3.309(e).  

Initially, the Board notes that the private treatment records establish the Veteran's diagnoses for prostate cancer as well as mixed length dependent axonal and demyelinating peripheral neuropathy.  Specifically, Dr. EL and Dr. PM provided September 2015 statements including these diagnoses.  The requirement of a current disability is satisfied when a Veteran has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2009).  Further, the Board must address recent pre-claim evidence in assessing whether a current disability exists for purposes of service connection.  Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013).  As noted above, the Veteran filed his claim in October 2015, and these statements stem from September 2015.  Therefore, the Veteran has current diagnoses for both prostate cancer and peripheral neuropathy.  Shedden, 381 F.3d at 1167.  

Additionally, with regard to an in-service incurrence, the Veteran has asserted that he was exposed to herbicides during service at Fort Knox.  The Veteran's service personnel records verify that he served at Fort Knox from April 1964 to July 1964, and the evidence submitted in October 2017 shows the use of various toxic chemicals at Fort Knox in the 1960s.  Specifically, information provided by the Chief of the Environmental Management Division at Fort Knox documents the use of chemicals including herbicides and insecticides such as DDT, chlordane; 2, 4, 5-T; diazinon; and malathion at Fort Knox in this timeframe.  VA's public health website further details that the chemical 2, 4, 5-T contains traces of the chemical 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin (TCDD).  VA's public health website further cites that the Environmental Protection Agency has classified TCDD as a human carcinogen.  Combined with the Veteran's lay assertions as to exposure and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a verified in-service event or injury.  Id.  

Finally, with regard to nexus, Dr. EL and Dr. PM provided September 2015 opinions that establish a medical nexus between the Veteran's in-service exposure to toxic chemicals and his current diagnoses.  Dr. EL's opinion cited the Veteran's in-service exposure to herbicides, and Dr. PM's opinion cited the Veteran's in-service exposure to 2, 4, 5-T.  The Veteran has testified that he had no family history of his conditions and that a physician, Dr. M, had attributed them to service. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that nexus has been established.  Id.  

In sum, having established all elements of service connection, the Board concludes that service connection for prostate cancer and peripheral neuropathy is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

The Board remains grateful to the Veteran for his honorable service.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for prostate cancer is granted.  

Service connection for right upper extremity peripheral neuropathy is granted.  

Service connection for left upper extremity peripheral neuropathy is granted.  

Service connection for right lower extremity peripheral neuropathy is granted.  

Service connection for left lower extremity peripheral neuropathy is granted.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


